Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2002

USA v. Montano-Betancourt
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3155




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Montano-Betancourt" (2002). 2002 Decisions. Paper 364.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/364


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NO PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                             ___________

                             No. 01-3155
                             ___________


                     UNITED STATES OF AMERICA

                                 v.

                  JOSE HENRY MONTANO-BETANCOURT,
                                                Appellant

         _______________________________________________

         On Appeal from the United States District Court
                  for the District of New Jersey
                 D.C. Criminal No. 99-cr-00209-02
                   (Honorable John C. Lifland)
                       ___________________


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                          April 22, 2002

      Before:   SCIRICA, RENDELL and NOONAN*, Circuit Judges

                       (Filed June 14, 2002)




     *The Honorable John T. Noonan, Jr., United States Circuit Judge for the Ninth
Judicial Circuit, sitting by designation.

                          __________________

                        OPINION OF THE COURT
                         __________________


SCIRICA, Circuit Judge.

     This is a sentencing appeal. Defendant Jose Henry Montano-Betancourt, who
pled guilty to conspiring to import heroin, contends the District Court erred in sentencing
him under U.S.S.G. 2D1.1(c). Montano-Betancourt contends the District Court should
not have held him accountable for the full 1.78 kilograms of heroin seized in Ecuador.
Our review is for clear error. United States v. Gibbs, 190 F.3d 188, 197 (3d Cir. 1999),
cert. denied, 120 S. Ct. 969 (2000). Here, two DEA reports (Government Exhibits 1 and
2) stated that the weight of the heroin seized was 1.78 kilograms and that the couriers
intercepted carrying this heroin intended to deliver all the contraband to one contact (an
undercover agent) in the United States.   Montano-Betancourt was actively engaged in
the transportation of this 1.78 kilograms of heroin from Ecuador. He managed the drug
couriers involved and provided them with funds for travel expenses. Thus, the District
Court did not clearly err in sentencing the defendant for more than one kilogram of
heroin under U.S.S.G. 2D1.1(c).
     For these reasons, the judgment of conviction and sentence will be affirmed.

TO THE CLERK:

          Please file the foregoing opinion.




                                                                             /s/ Anthony J. S
                                    Circuit Judge